United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-1978
                                  ___________

In re: Robert G. Zepecki,              *
                                       *
            Debtor.                    *
                                       *
_____________________                  *
                                       *
Robert G. Zepecki,                     * Appeal from the United States
                                       * District Court for the Eastern
            Appellant,                 * District of Arkansas.
                                       *
      v.                               *        [UNPUBLISHED]
                                       *
Bonnie L. Kania,                       *
                                       *
            Appellee.                  *
                                  ___________

                             Submitted: November 15, 2001

                                 Filed: November 30, 2001
                                  ___________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      NANGLE,1 District Judge.
                               ___________




      1
       The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
PER CURIAM.

      Robert G. Zepecki appeals from the district court's2 affirmance of the
bankruptcy court's3 order denying Dr. Zepecki's discharge from bankruptcy because
he knowingly and fraudulently gave false oaths relating materially to his assets. See
11 U.S.C. § 727(a)(4)(A).

        We review the bankruptcy court's factual determinations for clear error. See
In re Cedar Shore Resort, Inc. 235 F.3d 375, 379 (8th Cir. 2000). Our examination
of the record leads us to conclude that the bankruptcy court did not clearly err in any
of its factual findings, and we conclude that it correctly applied the relevant legal
principles as well. We therefore summarily affirm the order of the district court. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
      3
       The Honorable James G. Mixon, Chief United States Bankruptcy Judge for the
Eastern and Western Districts of Arkansas.

                                         -2-